Case 2:16-cr-00335-JCM-CWH Document 22 Filed 02/21/19 Page 2 of 7
Case 2:16-cr-00335-JCM-CWH Document 22 Filed 02/21/19 Page 3 of 7
Case 2:16-cr-00335-JCM-CWH Document 22 Filed 02/21/19 Page 4 of 7




                                                      March 28, 2019 at

   10:30 a.m.

                February 21, 2019.
Case 2:16-cr-00335-JCM-CWH Document 22 Filed 02/21/19 Page 5 of 7
Case 2:16-cr-00335-JCM-CWH Document 22 Filed 02/21/19 Page 6 of 7
Case 2:16-cr-00335-JCM-CWH Document 22 Filed 02/21/19 Page 7 of 7
